Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 1 of 15   PageID #:
                                    896


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI`I

                                     )
  JOHN SIDNEY RUPPERSBERGER,         )
                                     )
        Plaintiff,                   )
                                     )
        vs.                          ) Civ. No. 11-00145 ACK-KJM
                                     )
  ROSARIO MAE RAMOS,                 )
                                     )
        Defendant.                   )
                                     )
                                     )


         ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

              For the reasons discussed below, the Court DENIES

 Defendant’s Motion for Reconsideration, ECF No. 136 (the

 “Motion”).



                                 BACKGROUND

              The relevant factual and procedural history of this

 case was outlined in the Court’s order granting summary

 judgment, ECF No. 134, Ruppersberger v. Ramos, No. CV 11-00145

 ACK-KJM, 2020 WL 1894400 (D. Haw. Apr. 16, 2020) (the “April 16

 Order”), on which Defendant now seeks reconsideration.           The

 Court incorporates that background by reference here and will

 review the history as is pertinent to its discussion below.

              After the April 16 Order was issued, Defendant filed

 her Motion seeking reconsideration under Federal Rule of Civil


                                    - 1 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 2 of 15   PageID #:
                                    897


 Procedure (“Rule”) 59(e).      See Reply, ECF No. 139, at 2.

 Pursuant to the Court’s direction, Plaintiff filed his

 opposition on June 5, and Defendant filed her reply on June 12.

 Motions for reconsideration are decided without a hearing under

 Local Rule 7.1(d).



                                  STANDARD

             Under Rule 59(e), a litigant may file “[a] motion to

 alter or amend a judgment” within 28 days after entry of the

 judgment.    “The Rule gives a district court the chance to

 rectify its own mistakes in the period immediately following its

 decision.”    Banister v. Davis, 140 S. Ct. 1698, 1703 (2020)

 (internal quotation marks and citation omitted).          “In keeping

 with that corrective function, ‘federal courts generally have

 [used] Rule 59(e) only’ to ‘reconsider[] matters properly

 encompassed in a decision on the merits’” and “will not address

 new arguments or evidence that the moving party could have

 raised before the decision issued.”         Id. (quoting White v. N.H.

 Dept. of Emp’t Sec., 455 U.S. 445, 450, 102 S. Ct. 1162, 71 L.

 Ed. 2d 325 (1982) (alternations in original)); see also Exxon

 Shipping Co. v. Baker, 554 U.S. 471, 486 n.5, 128 S. Ct. 2605,

 2617, 171 L. Ed. 2d 570 (2008) (stating that a Rule 59(e) motion

 for reconsideration may not present evidence or raise legal



                                    - 2 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 3 of 15   PageID #:
                                    898


 arguments that could have been presented at the time of the

 challenged decision).

             Rule 59(e) offers “an extraordinary remedy, to be used

 sparingly in the interests of finality and conservation of

 judicial resources.”     Carroll v. Nakatani, 342 F.3d 934, 945

 (9th Cir. 2003) (internal quotation marks and citation omitted).

 The Ninth Circuit has announced “four basic grounds upon which a

 Rule 59(e) motion may be granted”: (1) “to correct manifest

 errors of law or fact”; (2) “newly discovered or previously

 unavailable evidence”; (3) “to prevent manifest injustice”; or

 (4) if there is “an intervening change in controlling law.”

 Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir.

 2011); Bylsma v. Hawaii, No. 19-CV-00535-DKW-WRP, 2020 WL

 759119, at *1 (D. Haw. Feb. 14, 2020).

             Mere disagreement with a previous order is an

 insufficient basis for reconsideration.        See Leong v. Hilton

 Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988).           “Whether

 or not to grant reconsideration is committed to the sound

 discretion of the court.”      Navajo Nation v. Confederated Tribes

 & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th

 Cir. 2003).




                                    - 3 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 4 of 15    PageID #:
                                    899


                                 DISCUSSION

             Defendant seeks reconsideration of the April 16 Order

 on two bases.     First, Defendant argues that the Court failed to

 consider that the statute of limitations should bar Plaintiff’s

 claim.     Second, Defendant argues that the Court failed to

 consider enforcing the parties’ forum selection clause.              The

 Court rejects both arguments and DENIES Defendant’s Motion.

       I.    Statute of Limitations

             a. History of the Court’s April 16 Order

             This case was initially filed in 2011 based on

 Defendant’s failure to pay two promissory notes.          The parties

 reached settlement later that year, the terms of which included

 Defendant executing a new promissory note in favor of Plaintiff

 secured by a mortgage, and Plaintiff dismissing the case.              The

 parties entered a self-executing stipulated dismissal of that

 original action with prejudice, which the Court approved as to

 form only in January 2012.      ECF No. 35.

             After the parties reached settlement, however,

 Defendant committed ongoing and blatant violations of that

 settlement.     See ECF Nos. 51, 53.       Plaintiff returned to the

 Court and sought enforcement of the parties’ settlement

 agreement.    ECF No. 36.    In so doing, Plaintiff did not pay a

 new filing fee and obtain a new case number; instead Plaintiff



                                    - 4 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 5 of 15   PageID #:
                                    900


 filed a subsequent Motion to Enforce the Settlement (the

 “Enforcement Motion”) under the original case heading.

             Nearly three years of litigation followed during which

 the Court granted Plaintiff’s Enforcement Motion, ECF Nos. 51,

 53; the Court appointed a receiver, ECF No. 54; and the receiver

 sought a writ of possession and ejectment, ECF No. 64.           These

 developments culminated in December 2018 when the Court denied

 the receiver’s motion for a writ of possession and ejectment.

 ECF No. 99.    The Court held that Defendant successfully resisted

 the eviction motion because neither Plaintiff nor the receiver

 had title to the property and therefore under the law were not

 entitled to proceed with an eviction remedy.         Plaintiff’s only

 remedy at that juncture was to seek to foreclose the mortgage

 Plaintiff held on the property.       Accordingly, the Court granted

 Plaintiff leave to file an amended complaint pursuing

 foreclosure.    Plaintiff filed an amended complaint three weeks

 later, ECF No. 100, and then moved for summary judgment on the

 amended complaint, ECF No. 110 (the “Summary Judgment Motion”).

              In opposing Plaintiff’s Summary Judgment Motion,

 Defendant argued at length that the Supreme Court’s holding in

 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 114 S.

 Ct. 1673, 128 L. Ed. 2d 391 (1994) meant that the Court lacked

 jurisdiction over this case.       ECF No. 119.    Defendant

 acknowledged that the Court had diversity jurisdiction over the

                                    - 5 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 6 of 15   PageID #:
                                    901


 original complaint but argued that the Court was divested of

 jurisdiction when the parties entered a self-executing

 stipulation of dismissal with prejudice.

             The April 16 Order ultimately rejected Defendant’s

 argument.    First, the Court acknowledged that it lacked

 jurisdiction over the original complaint under Kokkonen.             ECF

 No. 134.    But diversity was still present with regard to the

 subsequent enforcement dispute and Defendant herself conceded

 that Plaintiff could merely refile the same action in the same

 court.   ECF No. 119 at 22-23.      The Court relied on analogous

 precedent from the Supreme Court, the Ninth Circuit, and other

 district courts to find that—in certain instances—it is

 appropriate to construe an amended complaint as a new action.

 Construing Plaintiff’s amended complaint as a new action, the

 Court found that it has diversity jurisdiction over the case.

 The Court then granted the motion for summary judgment.

             b. The Reconsideration Motion

             Seeking reconsideration, Defendant now argues that

 treating the amended complaint as a new action for

 jurisdictional purposes created a statute of limitations problem

 for Plaintiff.     Enforcement of a settlement agreement is a

 breach of contract dispute, Kokkonen, 511 U.S. at 381, to which

 a six-year limitation period applies, HRS § 657-1.          Because the

 first breach of the settlement agreement occurred by June 2012,

                                    - 6 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 7 of 15    PageID #:
                                    902


 and the amended complaint was not filed until December 2018,

 Defendant argues that the six-year limitations period had

 elapsed.

             The Court rejects Defendant’s argument because the

 Court finds that equitable tolling applies.          Equitable tolling

 of the limitations period applies when a plaintiff “has been

 pursuing his rights diligently” and “some extraordinary

 circumstance stood in his way” preventing timely filing.

 Holland v. Florida, 560 U.S. 631, 649, 130 S. Ct. 2549, 2562,

 177 L. Ed. 2d 130 (2010); see also Office of Haw. Affairs v.

 State, 110 Haw. 338, 360, 133 P.3d 767, 789 (2006) (providing

 the same requirements for equitable tolling of a Hawaii

 statute).    Plaintiff meets both requirements here. 1/


       1/ Federal tolling principles further provide that “time bars in suits

 between private parties are presumptively subject to equitable tolling.”
 United States v. Kwai Fun Wong, 575 U.S. 402, 407, 135 S. Ct. 1625, 1630, 191
 L. Ed. 2d 533 (2015). That presumption may be rebutted by a showing that the
 relevant limitation period was clearly intended by Congress as a
 “jurisdictional” bar on the Court’s authority. Id. First, it is not clear
 that Hawaii tolling principles require the same jurisdictional analysis. See
 Office of Haw. Affairs, 110 Haw. at 360 (discussing equitable tolling without
 reference to any jurisdictional analysis); Paco v. Myers, 143 Hawaii 330, 430
 P.3d 891 (Ct. App. 2018) (same). Second, even if the Court applied federal
 equitable tolling principles, the text of the limitations period at issue is
 analogous to the limitations period the Supreme Court found non-
 jurisdictional in Kwai Fun Wong, and the Court would reach the same
 conclusion here. In Kwai Fun Wong, the Supreme Court stated that “most time
 bars are nonjurisdictional,” noting that “[t]ime and again, we have described
 filing deadlines as quintessential claim-processing rules, which seek to
 promote the orderly progress of litigation,” but are nonjurisdictional
 because they “do not deprive a court of authority to hear a case.” 575 U.S.
 at 410. The Supreme Court thus found 28 U.S.C. § 2401(b) was
 nonjurisdictional. That statute contains the following “mundane statute-of-
 limitations language”: “A tort claim against the United States shall be
 forever barred unless it is presented . . . within two years after such claim
 (Continued . . .)


                                     - 7 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 8 of 15    PageID #:
                                    903


             As explained above, when Defendant failed to comply

 with the settlement agreement, Plaintiff diligently pursued his

 rights to obtain enforcement of the settlement agreement.

 Plaintiff brought a motion to enforce the agreement, on which he

 received a favorable ruling and obtained a court-appointed

 receiver.    ECF Nos. 53, 54.     Plaintiff and the court-appointed

 receiver continued to seek relief for Defendant’s ongoing

 violations of the settlement agreement over the next three

 years.   When the Court ultimately denied the receiver’s motion

 for a writ of possession and ejectment based on Plaintiff

 lacking title, ECF No. 99, Plaintiff promptly filed his amended

 complaint to foreclose his mortgage on the property, ECF

 No. 100.

             Plaintiff has also been faced with extraordinary

 circumstances preventing his timely filing of a new action: the

 Court granted his Enforcement Motion in 2015.           ECF Nos. 51, 53.

 Had the Court held then that the stipulated dismissal divested

 it of jurisdiction (as it later held in the April 16 Order),


 accrues or unless action is begun within six months after” the agency’s
 denial of the claim. The Court here considers the similar language of HRS
 § 657-1, which provides: “The following actions shall be commenced within six
 years next after the cause of action accrued, and not after: (1) Actions
 for the recovery of any debt founded upon any contract . . .” Like the
 statute in Kwai Fun Wong, HRS § 657-1 “does not speak in jurisdictional
 terms” and “does not define a federal court’s jurisdiction over tort claims
 generally, address its authority to hear untimely suits, or in any way cabin
 its usual equitable powers.” Kwai Fun Wong, 575 U.S. at 410-11; see also
 Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 154, 133 S. Ct. 817, 824,
 184 L. Ed. 2d 627 (2013) (finding nonjurisdictional the time limitation on
 when health care providers may file an administrative appeal from an initial
 reimbursement determination).

                                     - 8 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 9 of 15    PageID #:
                                    904


 Plaintiff could have simply, and timely, filed a new action to

 foreclose his mortgage.      The Court will not now prevent

 Plaintiff from seeking that relief where he reasonably relied on

 the Court’s prior orders.       See Kwai Fun Wong v. Beebe, 732 F.3d

 1030, 1053 (9th Cir. 2013), aff’d and remanded sub nom. United

 States v. Kwai Fun Wong, 575 U.S. 402, 135 S. Ct. 1625, 191 L.

 Ed. 2d 533 (2015) (applying equitable tolling where the court

 granted leave to file an amended complaint after the limitations

 period had elapsed, and noting that “by informing the parties

 and the court of her desire to file an FTCA claim well before

 the filing deadline and requesting leave to do so, Wong

 fulfilled the notice concern that partially underlies

 limitations statutes”); Sossa v. Diaz, 729 F.3d 1225, 1230 (9th

 Cir. 2013) (applying equitable tolling where a habeas petitioner

 relied on a magistrate judge’s extension of time to file a

 petition instead of complying with the earlier statutory

 deadline). 2/

             The Court finds that Plaintiff has been diligently

 pursuing his rights well within the statutory deadlines and that

 Plaintiff has faced extraordinary circumstances and reasonably


       2/Although these are both federal cases, as stated above, the Hawaii
 Supreme Court has adopted the the same two elements for equitable tolling as
 apply under federal law and the Court accordingly finds the federal decisions
 persuasive. Chun v. City & Cty. of Honolulu, No. CV 18-00131 JMS-RT, 2020 WL
 3965943, at *3 n.6 (D. Haw. July 13, 2020) (“Because Hawaii has largely
 adopted the federal standard for equitable tolling, the court relies on
 federal cases discussing equitable tolling as it relates to a mental
 impairment.”).

                                     - 9 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 10 of 15   PageID #:
                                     905


  relied on the Court’s orders which have prevented him from

  timely filing a new action.      Accordingly, the Court holds that

  equitable tolling applies and DENIES Defendant’s Motion on the

  statute of limitations.

       II.   Forum Selection Clause

             Defendant’s second argument for reconsideration is

  that the Court failed to consider a forum selection clause in

  the settlement agreement.      The promissory note that served as

  the basis for the parties’ settlement included a provision

  stating, “The Debtor hereby acknowledges that jurisdiction for

  this transaction remains in Hawaii County, State of Hawaii.”

  ECF Nos. 136; 111-2.     Defendant argues that this constitutes a

  binding exclusive forum selection clause requiring any dispute

  to be brought in Hawaii County state court.

             Defendant may not make this argument on

  reconsideration because she could have done so in opposing the

  motion for summary judgment.      Indeed, in her Opposition and

  Counter Motion to Dismiss, Defendant requested that the Court

  require Plaintiff “to bring any separate enforcement action

  anew, either in this District Court in the regular course or in

  Hawaii County State Third Circuit Court which the parties

  jointly contractual[ly] chose as their forum of choice in the

  first place.”    ECF No. 119 at 23.     Defendant thus conceded that

  Plaintiff could bring a separate enforcement action anew in this

                                    - 10 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 11 of 15    PageID #:
                                     906


  District Court, and she cannot rely on Rule 59(e) to now alter

  her tactic.    As stated above, a Rule 59(e) motion does not

  permit the submission of additional arguments “that the moving

  party could have raised before the decision issued.”          Banister,

  140 S. Ct. at 1703.

             Further, Plaintiff correctly points out that Defendant

  waived this argument by failing to raise it until now.          Opp. to

  Reconsideration Motion at 10-11 (citing E. & J. Gallo Winery v.

  Encana Energy Services, Inc., 388 F. Supp. 2d 1148, 1161-62

  (E.D. Cal. 2005) (“Defendants have waived any invocation of the

  forum selection clause. . . . Rule 12 provides that any

  objection to venue must be made in connection with the first

  motion pursuant to Rule 12 or the objection to venue is

  waived”)).    Rule 12(h) provides that a defense of improper venue

  is waived if a defendant does not include it in her first Rule

  12 motion or, if no such motion is filed, in her answer.             “This

  principle applies to motions to dismiss for improper venue based

  on contractual forum selection clauses as well as on statutory

  venue issues.”    Am. Home Assurance Co. v. TGL Container Lines,

  Ltd., 347 F. Supp. 2d 749, 765 (N.D. Cal. 2004).         Defendant did

  not file any Rule 12 motion prior to her Answer (as is required

  for a Rule 12 motion based on improper venue), and her Answer

  does not reference a forum selection clause defense.          See ECF



                                    - 11 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 12 of 15   PageID #:
                                     907


  No. 102 (Defendant’s Answer).      Accordingly, Defendant has waived

  the argument.

             Regardless, the Court would not apply the so-called

  “forum selection clause” that Defendant points to because it is

  not mandatory.    Even if a forum selection clause is valid, the

  court must also determine whether it is mandatory or permissive.

  Docksider, Ltd. v. Sea Tech., Ltd., 875 F.2d 762, 763 (9th Cir.

  1989).   Permissive forum selection clauses “agree that

  jurisdiction and venue would be proper in a particular forum,”

  whereas mandatory forum selection clauses “agree that suit is

  proper only in that forum.”      Greys Ave. Partners, LLC v.

  Theyers, 431 F. Supp. 3d 1121, 1133 (D. Haw. 2020) (finding a

  forum selection clause permissive where it stated the parties

  had submitted “to the nonexclusive jurisdiction” of New Zealand

  courts).

             Courts have found forum selection clauses permissive

  where they include language such as, “The courts of California,

  County of Orange, shall have jurisdiction over the parties in

  any action at law.”     Hunt Wesson Foods, Inc. v. Supreme Oil Co.,

  817 F.2d 75, 76 (9th Cir. 1987) (“Although the word ‘shall’ is a

  mandatory term, here it mandates nothing more than that the

  Orange County courts have jurisdiction.        Thus, [the defendant]

  cannot object to litigation in the Orange County Superior Court

  on the ground that the court lacks personal jurisdiction.            Such

                                    - 12 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 13 of 15   PageID #:
                                     908


  consent to jurisdiction, however, does not mean that the same

  subject matter cannot be litigated in any other court.”); see

  also N. California Dist. Council of Laborers v. Pittsburg-Des

  Moines Steel Co., 69 F.3d 1034, 1036 (9th Cir. 1995) (concluding

  that clause stating that arbitrator’s decision “shall be

  enforceable . . . in the Superior Court of the City and County

  of San Francisco, State of California” meant parties consented

  to jurisdiction and venue there, but did not forbid litigation

  elsewhere because it did not clearly require exclusive

  jurisdiction there).

             In contrast, mandatory forum selection clauses include

  language such as, “Any dispute arising must be treated before

  the London Court of Justice.”      M/S Bremen v. Zapata Off-Shore

  Co., 407 U.S. 1, 2, 92 S. Ct. 1907, 1909, 32 L. Ed. 2d 513

  (1972); see also Docksider, Ltd., 875 F.2d at 763 (concluding

  that the forum selection clause was mandatory when the clause

  provided that “Venue of any action brought hereunder shall be

  deemed to be in Gloucester County, Virginia”); Pelleport

  Investors, Inc. v. Budco Quality Theatres, Inc., 741 F.2d 273,

  275 (9th Cir. 1984) (concluding that the forum selection clause

  was mandatory when the clause provided that “any and all

  disputes arising out of or in connection with this Agreement

  shall be litigated only in the Superior Court for Los Angeles,

  California (and in no other)”), overruled in part on other

                                    - 13 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 14 of 15   PageID #:
                                     909


  grounds in Powerex Corp. v. Reliant Energy Servs., Inc., 551

  U.S. 224, 127 S. Ct. 2411, 168 L. Ed. 2d 112 (2007); Talatala v.

  Nippon Yusen Kaisha Corp., 974 F. Supp. 1321, 1325 (D. Haw.

  1997) (holding that the forum selection clause was mandatory

  when the contract stated that “any action thereunder shall be

  brought before the Tokyo District Court in Japan”).

             The language Defendant cites here is permissive.          The

  language provides that jurisdiction “remains” in Hawaii County,

  but does not provide any indication that remaining jurisdiction

  is to the exclusion of other venues.        Said differently, the

  language here acknowledges that Hawaii County has jurisdiction,

  but unlike language found mandatory in other cases, the relevant

  clause contains no reference to “any action” or “any dispute”

  being limited exclusively to Hawaii County.

             Because Defendant’s argument regarding the forum

  selection clause is improperly brought under Rule 59(e), has

  been waived, and the Court finds that it lacks merit regardless,

  Defendant’s Motion on this basis is DENIED.



                                 CONCLUSION

             For the foregoing reasons, the Court DENIES

  Defendant’s Motion for Reconsideration, ECF No. 136.




                                    - 14 -
Case 1:11-cv-00145-ACK-KJM Document 140 Filed 07/31/20 Page 15 of 15     PageID #:
                                     910


             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, July 31, 2020.



                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge



  Ruppersberger v. Ramos, Civ. No. 11-00145 ACK-KJM, Order Denying
  Defendant’s Motion for Reconsideration.




                                    - 15 -
